DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The claims are amended as follows:
	
	Claim 11. (Canceled)
	Claim 12. (Canceled)
	Claim 13. (Canceled)
	Claim 14. (Canceled)
	Claim 15. (Canceled)
	Claim 16. (Canceled)
	Claim 17. (Canceled)
	Claim 18. (Canceled)
	Claim 19. (Canceled)

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-19 directed to Group II, the training of a machine learning model using features of a borehole, non-elected without traverse.  Accordingly, claims 11-19 have been cancelled.


Allowable Subject Matter
Claims 1-10 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not clearly disclose all the claimed limitations. Wu et al. discloses specifying one or more location coordinate of a feature in a geologic environment. Wessling et al. discloses acquiring borehole images using ultrasonic and resistivity sensors. However, the above prior art whether alone or in combination does not clearly disclose all the limitations of claims 1-10 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613